

Exhibit 10.1


AMENDMENT NO. 2
TO THE
LINCOLN NATIONAL CORPORATION
1993 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
Effective February 1, 2006


This Amendment amends the Lincoln National Corporation 1993 Stock Plan for
Non-Employee Directors, As Amended and Restated Effective May 8, 2003 (the “1993
Stock Plan”). The Amendment is effective as of the 1st day of February, 2006.
 
The Plan is amended as follows:
 
1. The current Section 3.1(c) is replaced in its entirety with the following new
Section 3.1(c):
 

 
“(c)
Vesting of Restricted Shares. Upon vesting, except as provided in Article XI,
all restrictions applicable to such Restricted Shares shall lapse.




(i)  
Vesting of Shares. Effective February 1, 2006, all previously granted Restricted
Shares shall be subject to the following vesting schedule:




 
●
25% of Restricted Shares shall vest on the later of February 1, 2006 or the
first anniversary of grant date;




 
●
25% of Restricted Shares shall vest on the later of February 1, 2006 or the
second anniversary of grant date;




 
●
25% of Restricted Shares shall vest on the later of February 1, 2006 or the
third anniversary of grant date; and




 
●
25% of Restricted Shares shall vest on the later of February 1, 2006 or the
fourth anniversary of grant date.




(ii)  
Accelerated Vesting Upon Termination of Directorship. If a Non-Employee Director
ceases to be a director of the Corporation and its subsidiaries by reason of
Disability, Death, Retirement or Change of Control (as defined in subparagraphs
(c)(iii), (iv) and (v) below), the Restricted Shares granted to Non-Employee
Directors, and any Dividend Equivalent Payments on such shares accumulated for
such Non-Employee Director shall immediately vest. If a Non-Employee Director
ceases to be a director of the Corporation and its subsidiaries for any other
reason, the Non-Employee Director shall immediately forfeit all Restricted
Shares, except to the extent that such shares have vested under the scheduled
provided in subparagraph (c)(i) above.

 

 
 
 

--------------------------------------------------------------------------------

 



 
(iii)
Disability. For purposes of this Section 3.1(c), “Disability” shall mean a
permanent and total disability as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended.




 
(iv)
Retirement. For purposes of this Section 3.1(c), “Retirement” shall mean ceasing
to be a director of the Company (A) on or after age 70, or (B) on or after age
65 with the consent of a majority of the members of the Board of Directors of
the Corporation other than the Non-Employee Director.




 
(v)
Change of Control. For purposes of this Section 3.1(c), “Change of Control”
shall have the same meaning as in the Lincoln National Corporation Executives’
Severance Benefit Plan on the date that is six (6) months immediately preceding
the “Change of Control.””



2. A new Section 12.7 is added to the Plan, to read as follows:
 
“12.7 Definition of “Cause.” For purposes of this Plan, and for any Awards
granted pursuant to the terms of this Plan, Cause shall mean: (i) the conviction
of a felony, or other fraudulent or willful misconduct materially and
demonstrably injurious to the business or reputation of the Corporation by the
Non-Employee Director; or (ii) the willful and continued failure of the Director
to substantially perform his or her duties for the Corporation (other than such
failure resulting from incapacity due to physical or mental illness as
determined by a physician proposed by the Corporation and reasonably acceptable
to the Non-Employee Director), after a written demand for substantial
performance is delivered to the Non-Employee Director by a majority of the Board
of Directors of the Corporation which specifically identifies the manner in
which the Board believes that the Non-Employee Director has not substantially
performed his or her duties. No act, or omission to act, on the part of the
Non-Employee Director shall be considered “willful” unless such act or omission
is the result of the Non-Employee Director’s bad faith or acting without
reasonable belief that his or her action or omission was in the best interests
of the Corporation.”
 
 

--------------------------------------------------------------------------------